Citation Nr: 1233434	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-10 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for a severed flexor tendon injury of the right thumb, metacarpophalangeal joint fusion, status postoperative pulley reconstruction, currently evaluated as 20 percent disabling, to include consideration of a separate rating for additional manifestations and for an extra-schedular rating pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied entitlement to the benefits sought.  

In August 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this proceeding is on file.  During the hearing, the Veteran withdrew from appellate consideration increased rating claims for scars of the right shin, fourth toe, right thigh, and right elbow.  See 38 C.F.R. § 20.204 (2011).   

The case initially came before the Board in December 2009, at which time a claim then pending for entitlement to a temporary total convalescence rating due to treatment for a service-connected right thumb disability, was denied.  The remaining matters involving service connection for abscessed teeth, and increased ratings for a right thumb disability and hemorrhoids, were remanded for further development.

The case came before the Board for a second time in September 2011, at which time the service connection claim for abscessed teeth was granted and the increased rating claim for hemorrhoids was denied.  Thus, those claims are no longer in appellate status.  The increased rating claim for a right thumb disability was remanded for further development.  There has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

A September 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

A service connection claim for a right hand or wrist disorder claimed as secondary to the service-connected right thumb disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Furthermore, in a recent correspondence received at the Board in September 2012, the Veteran appears to be raising additional claims.  The Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is right handed.  

2.  The right thumb disability is rated at the maximum schedular rating for unfavorable ankylosis of the right thumb/limitation of motion of the thumb.  

3.  Disability of both the metacarpophalangeal (MP) and interphalangeal (IP) joints more closely equates to right thumb amputation at the MP joint or through the proximal phalanx.

4.  No disability of the right or left hand (to include degenerative arthritis), wrist or fingers (aside from than the right thumb), has been associated with the service connected right thumb disability.  

5.  For the entirety of the appeal period, the service connected right thumb disability has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period from September 30, 2004, the criteria for a rating of 30 percent, and no higher, for a severed flexor tendon injury of the right thumb, metacarpophalangeal joint fusion, status postoperative pulley reconstruction, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5152, 5224 (2011).

2.  The criteria for referral of the increased rating claim for a right thumb disability for consideration of an extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With respect to the increased rating claim for a right thumb disability on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in a letter dated in June 2009.  Thereafter, the RO re-adjudicated the claim in Supplemental SOCs issued in August 2009, March 2011, and February 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the increased rating claim for a right thumb on appeal has been obtained.  In addition, the Veteran provided testimony at a travel Board hearing held in August 2009.  The Veteran's service treatment records (STRs) and post-service VA treatment records were obtained for the file.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in April 2008 and April 2010.  Pursuant to a September 2011 Board remand, a VA examination was recently conducted in October 2011.  The Veteran and his representative have not maintained that these examinations were inadequate or that the Veteran's condition has become worse since last evaluated.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2011).

Background

By rating action of February 1966, service connection was established for severed flexor tendon right thumb (major) with multiple surgical scars, for which an initial 10 percent evaluation was assigned effective from May 1965(see Vol. 2).  In a December 1997 rating action, the disability was characterized as severed flexor tendon right thumb (major) with multiple surgical scars and metacarpophalangeal joint fusion, status postoperative pulley reconstruction surgery, for which an increased evaluation of 20 percent was assigned effective from June 1997 (see Vol. 3).  The condition will generally be referred to as a right thumb disability for purposes of this decision.   

On September 30, 2004, the Veteran filed an increased rating claim for his right thumb disability, representing the start of the appeal period applicable to this case (see Vol. 5).  

A VA examination was conducted in January 2005 (Vol. 5).  The history indicated that the Veteran served with an airborne ranger/infantry unit during his service with the United States Army and thereafter was employed as a biomedical engineer.  The report indicated that the Veteran had not been employed since 1992.  It was noted that the original injury to the right thumb occurred in 1962, when the Veteran severed a right thumb tendon while cleaning a rifle.  The Veteran has had several post-service surgeries for this disability.  The Veteran complained that he was unable to bend his thumb at the MCP joint.  He also complained of intermittent thumb pain when he hit it on objects due to limited dexterity.  He did not use a splint or brace on the hand.  He reported that he was unable to use a hammer or other small tool due to weakened grip and reported that he had to make adjustments for writing.  The Veteran indicated that he had changed his occupation from working as a cable engineer to working in fine mechanics, requiring less gross movement of the right hand.  It was noted that he had not worked since 1992 due to a heart condition.  

On examination, the Veteran did not report having any flare-ups.  Right thumb active range of motion was from 0 to 10 degrees with pain.  There was no evidence of weakness, incoordination or fatigue on repetitive motion, but pain was noted.  There was a 3.5 to 4 cm gap between the tip of the thumb and base of the little finger.  Grip strength was 5/5, but the examiner indicated that dexterity to hold small and medium sized items was impacted by loss of motion.  Dexterity testing for probing and expression were normal, but the Veteran's writing and penmanship were impacted (altered but legible) as he had to hold a pen between his index finger and right thumb web.  Touching and some fine motor movements were difficult in the absence of full range of motion of the right thumb. 

Five scars were noted in the areas of the right thumb and wrist.  They were described as smooth, flat and non-painful, ulcerated, adherent, or tender.  The scars were not productive of any functional impairment and sensation was normal.  The scars measured: 7.0 x .5 cm; 16.5 x .5 cm; 4.5 x .25 cm; 1.5 x .25 cm; and 6.5 x .25 cm.  X-ray films revealed obliteration of the 1st MP joint space with could be due to ankylosis or flexion deformity.  Minimal degenerative disease of the IP joints was seen.  An impression of severe flexor tendon laceration status post multiple surgical repairs, with significant loss of motion of the right thumb and mild to moderate functional activities of daily living was made.  Also noted was minimal degeneration in the right IP joint.  Residual right hand and wrist scars reportedly caused no significant functional limitation and affected less than 1 percent of the total body surface.  

In November 2005, the Veteran was seen for a VA orthopedic surgery consult at which time it was noted that over time, the Veteran had lost the ability to flex the IP joint of the right thumb.  Physical examination revealed 5/5 muscle strength and a rigid limitation of 10 degrees flexion.  It was noted that the extensor tendon on the dorsum of the thumb appeared to be fibrosed and scarred into place, limiting function.  X-ray films indicative of degenerative joint changes of the IP joint of the right thumb, possibly causing impingement of the joint, were noted.  Also documented were X-ray findings of ostoarthritic type degenerative changes of all of the interphalangeal joints of the hand.  The Veteran was scheduled for right thumb extensor tendon release with interphalangeal joint decompression.  

In May 2006, the Veteran underwent right thumb DIP joint reconstruction therapy through VA.  In June and July 2006, the Veteran underwent occupational therapy.  When seen in mid-July 2006, after completing 6 therapy sessions, maximum rehabilitation potential had been achieved.  The Veteran complained of pain of 2/10 and of a burning pain in the dorsal thumb.  Records dated in July 2006 revealed thumb IP range of motion of 27 degrees of active flexion, and 30 degrees of passive flexion.  

A VA examination was conducted in April 2008 (Vol. 14), at which time the Veteran reported having increased right hand and thumb pain and stiffness since last evaluated.  Effects on his daily activities were assessed as none (exercise, traveling, feeding, grooming) to moderate (chores, shopping, dressing).  The Veteran reported being unable to perform his job as a biomedical engineer due to right thumb problems.  On examination, the right hand appeared to be normal and there was no indication of ankylosis.  Range of motion of the thumb was from 0 to 30 degrees (MP) and (IP) and N/A (DIP), with right thumb pain on motion and no additional limitation on repetitive testing.  The gap between the base of the thumb and base of the little finger was 2 cm.  When opposing the tips of the fingers to the pad of the thumb the following gaps were recorded: 2 cm (index finger); 3 cm (long finger); 4 cm (ring finger); 5 cm (little finger).  Strength for gripping, pushing, pulling and twisting was impaired due to first MP fusion.  Dexterity for twisting, probing, writing, touching and expression was also impaired due to first MP fusion.  Also shown on examination were 2 smooth well-healed, non-tender right thumb scars, described as productive of no functional limitation. 

The examiner opined that the right thumb disability would affect the Veteran's ability to engage in employment requiring repetitive right hand fine motor skills and would prevent no other forms of employment.  It was also observed that the right thumb scars would not affect any type of employment.  

The Veteran did not report for a VA examination scheduled for May 2009.  

The Veteran provided testimony at a travel Board hearing held in August 2009.  He mentioned that approximately 13 surgeries of the thumb had been completed.  He mentioned that he was always banging his thumb and that it was painful.  At the hearing he made a fist, with the thumb sticking out.  The Veteran acknowledged that the last digit was fused and did not flex.  The possibility of raising a claim for a right wrist disability was discussed.  The Veteran also mentioned having pain in the entire hand.  

A VA examination was conducted in April 2010 and the claims folders (15 volumes) were reviewed.  The medical history indicated that the Veteran was right-handed.  It was noted that he had not worked for 3 years when he was employed doing cable construction and as a microprocessing engineer.  He stated that he was not working due to idiopathic thrombocytopenic purpura.  The report mentioned that the Veteran had undergone 11 surgeries; most recently in 2006, described as right thumb extensor tendon tenolysis.  The Veteran indicated that the thumb hurt moderately and on a daily basis if he bumped or hit it; he also complained of pain and burning of the left wrist.  There was no report or indication of swelling and the Veteran did not use a brace.  The report indicated that the Veteran could use tools and could use the right hand for anything except eating and writing.  Difficulty grasping things was noted.  

On examination, multiple well-healed surgical scars around the hand, fingers, and wrist were noted.  The Veteran was able to touch the tip of the thumb to the tips of the other 4 digits and was able to flex the lateral 4 digits so that the tips touched the proximal palmar crease.  There was tenderness at the base of the thumb and the dorsum of the wrist.  Right wrist muscle strength was 5/5 and there was no evidence of swelling.  Range of motion revealed dorsiflexion of 62 degrees, palmar flexion of 78 degrees, ulnar deviation of 40 degrees, and radial deviation of 14 degrees, with pain.  The Veteran was unable to grasp with his right thumb, but grasp of the other 4 digits was within normal limits.  Range of motion of the thumb was 15/15 for the MP joint, and 5/25 for the IP joint.  Motion was also significantly limited in the MCP, PIP and DIP joints of all of the other 4 digits of the right hand.  There was no additional loss of motion on repeat testing.  The report indicated that the Veteran did not describe any flare-ups.  

The examiner indicated that repeated use would result in additional limitation of functional ability, but was unable to identify the degree of such, without speculation.  Severe functional impairment of the right thumb and moderately severe impairment of the other 4 digits with weakness, fatigability, lack of endurance, but no incoordination, was assessed.  

In a Board remand issued in September 2011 (Vol. 16), the increased rating claim for a right thumb disability was remanded for additional evidentiary development.  The RO/AMC was requested to schedule the Veteran for a VA examination to determine the current severity of the severe flexor tendon injury, MP joint fusion.  It was asked that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected severed flexor tendon injury, MP joint fusion, status postoperative pulley reconstruction.  The Board also requested that the examiner report complete range of motion findings for the right hand thumb, individual digits and wrist joint and indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The Board emphasized that it was imperative that the VA examiner elaborate as to whether there is further diagnosable impairment of the remaining four digits of the right hand and/or the right wrist.  Pertinent range of motion studies should be performed for all of the fingers of the right hand, as well as the right wrist.  It was pointed out that most significantly, the VA examiner should directly indicate whether each distinctly diagnosable condition of the right hand and/or wrist originated as the result of the Veteran's already service-connected right thumb disorder, or if instead, the service-connected disability is limited to the area of the right thumb.   

A VA examination was conducted in October 2011 (Vol. 16).  At that time, diagnoses included right thumb finger laceration; status-post tendon/pulley repairs and MP fusion with failed tenolysis; and degenerative joint disease of the hand and fingers.  The Veteran reported that he was always jamming his thumb due to an inability to flex the IP joint.  He also mentioned having pain with jamming and trying to grab objects.  The report indicated that the Veteran was right hand dominant and that he did not report having flare-ups impacting the function of the hand.  Limited and painful motion affecting the right thumb was reported.  A gap of between 1 and 2 inches (2.5 to 5.1 cm) was noted between the right thumb pad and fingers, with pain on motion.  There was no gap between the fingertips and the proximal transverse crease of the palm and no evidence of limitation of extension or painful motion for the index or long finger.  Right thumb decreased movement, pain and incoordination/impaired ability to execute skilled movements smoothly was reported.  There was evidence of tenderness to palpation over the hand, thumb and fingers.  Right hand grip was 4/5.  IP joint ankylosis of the right thumb was noted, described as thumb abducted and rotated so that the thumb pad faces the finger pads.  The examiner indicated that the limitation of thumb flexion increased resulted in increased episodes of thumb jamming.  In addition, there was a gap of 2 inches (5.1 cm) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Also noted were right thumb scars described as not painful, not unstable and not covering a total area of greater than 39 square cm (6 square inches).  The report indicated that the Veteran did not use any assistive devices.  The examiner concluded that the Veteran's right thumb functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner also indicated that X-ray films revealed degenerative or traumatic arthritis of both hands.  It was commented that the Veteran had a history of a prior distal radius fracture on the left side, and that there was evidence of degenerative ligamentous injuries of the wrists, symmetrical on both sides.  

The examiner also indicated that the Veteran's hand/thumb/finger conditions impacted his ability to work, describing impaired use of the right hand due to severe restriction of IP flexion and complete fusion of the MP joint.  Position was assessed as favorable.  Functional impairment was due to severely restricted motion of the right thumb, weakness of grasp and pinch due to thumb flexor weakness, and impaired use with repetitive jamming injuries of the right thumb due to an inability to get it out of the way when moving the right upper extremity.  

Additional findings revealed right thumb MCP fused at 35 degrees flexion and IP range of motion from 0 to 30 degrees.  Thumb flexion lacked contact with the 5th MC pad by 3 cm.  The examiner opined that no impairment existed in range of motion of any other joint of the right hand other than thumb MP and IP joints.  It was observed that the position of ankylosis of the thumb was favorable but unfortunately severely limited by extensor surface adhesions.  It was further opined that arthritic changes in the joints of both hands and wrists appeared to be symmetrical and not associated with the right thumb injury.  An examination of the wrists was also conducted in October 2011 resulting in diagnoses of degenerative joint disease (DJD) of both wrists and left distal radius fracture.  

The examiner concluded that a right thumb disability was at least as likely as not related to service, and noted that a right thumb injury was clearly documented.  It was further explained that there were no functional impairments to either wrist or to the joints of any fingers of the hand, other than the right thumb that were incurred in or caused by the right thumb disability.  The examiner noted that findings of arthritis, other than of the right thumb, were due to non-traumatic conditions, except for the left wrist which was fractured in an unrelated event.  The report specifically indicated that there were no limitations in motion, strength, or function of the wrists or other joints of the hands (other than the right thumb) that could be attributed to his service injury.  The examiner also noted that there was no weakened movement, excess fatigability, or incoordination (other than that associated with the right thumb), or not connected with arthritis of the other joints.  There was no loss of motion with repeated testing.  The examiner stated that the "left" (actually right) thumb MP joint was stable and fused in a favorable position, but was limited in function due to both the fused MP joint and tendon adhesions limiting the use of the IP joint, resulting in an impaired ability to grasp and the repeated tendency to jamming injuries.    

Analysis

The Veteran is seeking entitlement to a disability rating in excess of 20 percent for his right thumb disability.  The applicable appeal period in this case begins on September 30, 2004, when the Veteran filed his increased rating claim.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, incoordination, pain on movement, deformity, or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Significantly, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  These regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

For the entirety of the appeal period extending from September 30, 2004, the Veteran's right thumb disability has been evaluated under Diagnostic Code 5224, used for evaluating ankylosis of the thumb.  Under Diagnostic Code 5224, unfavorable ankylosis of the major or minor thumb is 20 percent disabling.  Ankylosis is immobility and consolidation of a joint due to injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 20 percent rating is the highest evaluation available under this rating code.  38 C.F.R. § 4.71a, Code 5224.  However, the note to this rating code states that there are other factors that must be considered, including whether or not evaluation as amputation is warranted, whether an additional evaluation is warranted for resulting limitation of motion of other digits, and interference with the overall function of the hand.

Under 38 C.F.R. § 4.71a, in the notes preceding the Diagnostic Codes for ankylosis of the thumb, the following guidance applies: 

Ankylosis of both the carpometacarpal and interphalangeal joints with either joint in extension or in full flexion or with rotation or angulation of a bone is to be rated as amputation at metacarpophalangeal joint or through proximal phalanx; 

Ankylosis of both the carpometacarpal and proximal interphalangeal joints, even though each is individually in favorable position, is to be rated as unfavorable ankylosis; 

With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of more than 2 inches between the thumb pad and fingers with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis; and, 

With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of 2 inches or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as favorable ankylosis.

Other potentially applicable Diagnostic Codes are Diagnostic Code 5228 and Diagnostic Code 5152.  

Diagnostic Code 5228 is used to evaluate limitation of motion of the thumb.  Under Diagnostic Code 5228, the criteria for a 10 percent rating are limitation of motion of a major or minor thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  The criteria for the next higher rating, 20 percent, under Diagnostic Code 5228, are limitation of motion of a major or minor thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is maximum rating under Diagnostic Code 5228.

The Veteran is already in receipt of a 20 percent evaluation, which is the highest rating allowable under the rating code for ankylosis of the thumb or limitation of motion.  38  C.F.R. § 4.71a, Codes 5224, 5228.  As noted above, however, the note to 38 C.F.R. § 4.71a, Code 5224 explicitly states that other rating codes such as those for amputation of the thumb or overall use of the hand are to be considered.   

The Board acknowledges that, in order for the Veteran's disability to be evaluated as an amputation at the metacarpophalangeal joint or through the proximal phalanx, there must be ankylosis of both the carpometacarpal and interphalangeal joints, and either is in extension or full flexion, or with rotation or angulations of a bone.  Note 4 of 38 C.F.R. § 4.71a, evaluation of ankylosis or limitation of motion of single or multiple digits of the hand.  Clinical findings reveal that the metacarpophalangeal is ankylosed.  In addition, the 2011 VA examination report revealed IP joint ankylosis of the right thumb, described as thumb abducted and rotated so that the thumb pad faces the finger pads.  Degenerative arthritis of the right thumb joints has been documented as well.  The Board observes that, during the entire increased rating period under appeal, the Veteran has asserted that he has had difficulty using his right thumb because of pain, decreased strength and lack of dexterity, and such complaints are corroborated by clinical evidence.  In addition, functional limitations impacting gripping and writing have been documented.  

Clinical evidence reflects that the MP joint of the right thumb is fused at 35 degrees of flexion.  While it is not entirely clear whether ankylosis of the IP joint is in extension or full flexion, or with rotation or angulations of a bone, given the evidence of ankylosis (immobility and/or consolidation of a joint) in essentially both joints, and the Veteran's credible testimony (also supported by clinical findings) regarding limitations of function and motion of the right thumb due to pain, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the symptomatology manifested by the Veteran's right thumb disability more closely equates to amputation of right thumb at the metacarpophalangeal joint or through the proximal phalanx, warranting a 30 percent evaluation from September 30, 2004, the date of the claim for increased evaluation for right thumb disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5152; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In order for the Veteran to receive an evaluation in excess of 30 percent for his right thumb disability at any point during the period under appeal, the evidence must show that a disability as the equivalent of an amputation with metacarpal resection; favorable or unfavorable ankylosis of thumb and any finger on the right hand; or a disability as the equivalent of loss of use of the hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5152, 5216 to 5223.   

Here, the evidence of record does not show an equivalent of amputation of right thumb with metacarpal resection.  See 38 C.F.R. § 4.71a, Diagnostic Code 5152.  In this regard, VA examination of 2011 revealed findings of IP joint range of motion from 0 to 30 degrees.  The thumb flexion lacked contact with the 5th MC pad by 3 cm.  Significantly, the examiner concluded that the Veteran's right thumb functioning was not so diminished that amputation with prosthesis would equally serve him.  The objective medical evidence does not show that the Veteran's disability is so severe as to equate to thumb amputation with metacarpal resection. Therefore, under the provisions of Diagnostic Code (DC) 5152, the Veteran's disability does not warrant a higher, 40 percent evaluation, as an amputation with metacarpal resection.  See 38 C.F.R. § 4.71a.

The Board has also considered whether the Veteran could be assigned a higher or separate evaluation under other diagnostic codes.  As discussed above, during the 2011 VA examination, the examiner specifically determined that no impairment existed in range of motion of any other joint of the right hand other than thumb MCP and IP joints.  It was further opined that arthritic changes in the joints of both hands and wrists appeared to be symmetrical and not associated with the right thumb injury.  Accordingly, there is no basis for assigning separate or increased ratings for any conditions affecting the right and left hand, wrist or fingers (aside from the right thumb), under code 5125 (loss of use of the hand); or codes 5216 to 5223 (ankylosis of multiple digits).  

Also for consideration is whether a separate rating in warranted for right thumb scars according to the rating criteria for skin disabilities.  There was a change in the criteria for rating scars which became effective after the Veteran filed his increased rating claim in September 2004.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  During the pendency of this appeal, the rating criteria for evaluating scars were changed, effective October 23, 2008.  However, the amendments to the criteria for evaluating skin disorders/scars pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  

Under the prior version of DC 7801, various ratings are warranted for scars that are deep or cause limited motion, depending upon the area affected.  Under DC 7802, a 10 percent rating is warranted when a superficial scar covers an area or areas of 144 square inches (929 sq. cm) or greater.  Under DCs 7803 and 7804, a 10 percent rating is warranted for superficial unstable scars or scars that are painful on examination.  Under DC 7805, other scars are rated based on limitation of function of the affected part.

The Board acknowledges that the Veteran has several scars in the right thumb area, resulting from numerous surgeries that have taken place.  However, whether considered either collectively or individually, the scars have not been productive of symptomatology warranting a compensable evaluation under code 7802 through 7805, during any portion of the appeal period.  No one scar or even group of scars: (1) covers an area or areas of 144 square inches (929 sq. cm) or greater; (2) is/are unstable or painful on examination; or (3) is/are productive of limitation of function.  

Upon reviewing the longitudinal record in this case, the Board finds that a 30 percent rating, but no higher, is warranted for a severed flexor tendon injury of the right thumb, metacarpophalangeal joint fusion, status postoperative pulley reconstruction, for the portion of the entirety of appeal period extending from September 30, 2004 forward, and the claim is granted to that extent.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) West 2002).

Extra-schedular Consideration and TDIU

The Board has also considered entitlement to an increased evaluation on an extraschedular basis and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected right thumb disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, as demonstrated above, evaluate disabilities involving the thumb based on limitation of motion (Diagnostic Code 5228), ankylosis (Diagnostic Code5224), and amputation (Diagnostic Code 5152), all of which were considered in this case as well as consideration of motion and function limited by factors such as pain and weakness, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.   

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems and limitations reported by the Veteran in conjunction with his right thumb disability are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with right thumb disability, no further consideration is required, and the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

Lastly, the Board acknowledges the Veteran's contentions regarding unemployability as a result of his right thumb disability.  Evidence on file reflects that the Veteran has not worked since approximately 1992 due to a heart condition, per information he provided during a 2005 VA examination.  The Board observes that a TDIU claim was already been addressed by the RO in an unappealed June 2008 rating decision.  In that decision, the RO determined that the Veteran did not meet the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16, and the evidence of record did not show that extra-schedular considerations were warranted because the evidence failed to show that the Veteran was unemployable solely due to his service-connected disabilities.  The Board does not find that any further consideration in this matter is warranted.   


ORDER

Entitlement to an evaluation of 30 percent and no higher, for a right thumb severed flexor tendon injury, metacarpophalangeal joint fusion, status postoperative pulley reconstruction, is granted.  

Referral for consideration of an extraschedular evaluation for a service-connected right thumb severed flexor tendon injury, metacarpophalangeal joint fusion, status postoperative pulley reconstruction is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


